UNITED STATES DISTRICT COURT

MIDDLE DISTRICT OF LOUISIANA
KELVIN WELLS CIVIL ACTION
VERSUS 18-1037-SDD-RLB
SID GAUTREAUX, ET AL.

RULING
The Court, after carefully considering the Motion,' the record, the law applicable to
this action, and the Report and Recommendation? of United States Magistrate Judge
Richard L. Bourgeois, Jr. dated April 2, 2019, to which no objection has been filed, hereby
approves the Report and Recommendation of the Magistrate Judge and adopts it as the
Court's opinion herein.
ACCORDINGLY, the Plaintiff's Motion to Remand? is hereby DENIED.

Signed in Baton Rouge, Louisiana the F day of May, 2019.

     

CHIEF JUDG ELLY D. DICK
UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF LOUISIANA

 

1 Rec. Doc. 5.
2 Rec. Doc.19.
3 Rec. Doc. 5.
